Citation Nr: 0719121	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disability/blindness as a result of 
surgery/treatment received at a Department of Veterans 
Affairs (VA) Medical Center (MC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1950 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
New York, New York, VA Regional Office (RO).  

In June 2007, the Board granted a motion to advance this case 
on its docket.  


FINDING OF FACT

There is no competent evidence that the proximate cause of 
any current right eye disorder/blindness was negligence or 
other fault on VA's part, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for any current right eye 
disability/blindness claimed as a result of VA 
surgery/treatment have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

March 2003 and April 2004 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told him what types of evidence 
VA would undertake to obtain and what evidence he was 
responsible for obtaining.

The April 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

As the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial decision.  The timing deficiency was cured by 
readjudication after the denial.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  

The claims folder was also send to a VA examiner for review 
and an opinion.  The veteran's representative has contended 
that the opinion should not have been obtained from the same 
facility where the surgery was performed.  The representative 
has not pointed to any actual inaccuracy or prejudice in the 
opinion.  The veteran contends has not contended that there 
was negligence or fault on the part of VA in his treatment.  
Instead, he has contended that the complications of surgery 
were not an event reasonably foreseeable in that he did not 
give informed consent for the procedure.  The VA examiner 
gave a reasoned opinion as to why the veteran's complications 
were an event that was reasonably foreseeable.  Moreover, the 
veteran's claim turns largely on a non-medical fact, namely 
whether he was informed of the consequenses of the eye 
surgery.  As such, the opinion is adequate and further action 
is unlikely to assist the veteran in substantiating the 
claim.

1151

Compensation shall be awarded for a veteran's qualifying 
additional disability in the same manner as if such 
additional disability was service connected.  A disability is 
a qualifying additional disability if it was not the result 
of the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of hospital care, medical or surgical treatment, 
upon which the claim is based, to the veteran's condition 
after such care or treatment has stopped.  38 C.F.R. 
§ 3.361(b) (2006).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability, there must 
be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished treatment without the 
informed consent of the veteran, in compliance with 38 C.F.R. 
§ 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent 
may be express or implied as specified under 38 C.F.R. § 
17.32(b), as in emergency situations. 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The veteran maintains that cataract surgery performed on his 
right eye in March 2002 resulted in additional right eye 
disability and that he was not informed that blindness was a 
possible complication of the surgery.  

A review of the record demonstrates that all of the veteran's 
pertinent treatment took place at VA facilities.

In May 2001, the veteran was seen with complaints of 
fluctuating vision.  He did not wear glasses as they were not 
useful.  The ocular history included a macule hole status 
post membrane peeling of the right eye; wet macular 
degeneration bilaterally in the midst of photodynamic therapy 
in the left eye; lattice degeneration in the right eye status 
post hole with laser treatment; pseudoexfoliation, 
bilaterally; and cataracts, bilaterally.  The veteran was 
noted to have been legally blind since November 2000.  

In a December 18, 2001, outpatient treatment record, it was 
noted that the veteran wanted to see better.  He reported 
that everything he saw had a fog on it.  The VA physician 
indicated that the veteran would be set up for cataract 
surgery with interocular lens (IOL) implant in the right eye 
under monitored anesthesia care (MAC).  The risks and 
benefits of the surgery were reportedly discussed with the 
veteran, including loss of vision, loss of eye, infection and 
bleeding.  It was noted that he desired to proceed.  

At the time of a February 13, 2002, physical for the upcoming 
phacoemulsification/intraocular lens implant, right eye, for 
treatment of cataract, the veteran reported that he had 
blurry vision and was unable to make out detail.  He had 
difficulty reading and watching television due to these 
symptoms.  He denied pain, trauma, or infection, and had no 
other ocular complaints.  Following examination, a diagnosis 
of a right eye cataract was rendered.  

In a February 22, 2002, anesthesia pre-op note, it was noted 
that the veteran had been advised of all risks that were 
involved, including, but not limited to minor or major tissue 
or organ damage including but not limited to ah heart attack, 
stroke, kidney failure, need for prolonged postoperative 
artificial ventilation or even death and that all questions 
were answered and the veteran wished to proceed with the 
anesthetic plan.  

On March 5, 2002, the veteran underwent a phacoemulsification 
with intraocular lens placement and implant and anterior 
vitrectomy on the right eye.  Preoperative diagnoses of 
visually significant cataract in the right eye; 
pseudoexfoliation bilaterally; and macular hole surgery with 
pars plana vitrectomy right eye three years ago, were 
rendered.  Post-operative diagnoses were the same.

A March 6, 2002, note indicates that the veteran had a status 
post complicated phacoemulsification in the right eye with a 
capsule rupture and anterior chamber intraocular lens implant 
on March 5, 2002.  

At the time of a March 13, 2002, visit the veteran reported 
that his vision was a lot better and that the colors were 
sharper.  He complained of a "hairball" at the top of his 
right eye.  There were no photopsias or shadows in his field 
of view.   

At the time of a March 19, 2002, visit, the veteran was found 
to have a retained cortex in the right eye and high 
intraocular pressure as compared to the March 13, 2002, 
visit.  

On April 23, 2002, the veteran underwent surgery for a 
retinal detachment.  The pre-operative and post-operative 
diagnoses were rhegmatogenous retinal detachment with grade B 
PVR and retained lens fragments right eye.  A pars plana 
vitrectomy with endolaser air/fluid exchange, internal 
drainage, 16 percent C3F8 gas injection, and scleral buckle 
right eye was performed.  

The veteran underwent additional surgery on May 3, 2002.  A 
preoperative diagnosis of proliferative diabetic retinopathy 
with nonclearing hyphema and nonclearing vitreous hemorrhage 
right eye was rendered.  The veteran underwent a para plana 
vitrectomy with anterior chamber washout, air/fluid exchange 
and 16 percent C3F8 gas injection of the right eye.  The 
post-operative diagnosis remained the same.  

At the time of a May 16, 2002, eye examination, the veteran 
was diagnosed as having status post pars plana vitrectomy, 
scleral buckle, air-fluid gas exchange, endo laser C3F8 
injection for a complicated pharmoemulsification retinal 
detachment on the right and was noted to be doing well.  

At an August 2002 visit, the veteran was noted to have a pre-
phthisical right eye following multiple surgeries for retinal 
detachment.  It was indicated that the eye did not seem to be 
producing aqueous and had not really done so since the 
surgeries in the spring.  Treatment with Fred Forte and 
atropine in order to keep the veteran comfortable was 
recommended.  

In May 2004, the RO sent the claims folder to a VA examiner 
for review to determine if the criteria had been met to award 
compensation under 38 U.S.C.A. § 1151.  

In a May 2004 report, the VA examiner indicated that he had 
reviewed the veteran's claims folder and the medical records.  
He noted that the veteran had undergone cataract extraction 
on his right eye.  This was complicated by a rupture of the 
posterior capsule and loss of lens fragments into the 
posterior chamber.  Slit lamp examination prior to surgery 
revealed that the veteran had pseudoexfoliation.  After the 
surgery, the veteran developed a retinal detachment that 
required a pars plana vitrectomy.  Thereafter, another 
vitrectomy was required for a nonclearing vitreous hemorrhage 
secondary to proliferative diabetic disease.  The veteran 
subsequently lost all vision in that eye and it became 
phthisical.  

The examiner opined that from examining the veteran's medical 
records, it was not as likely as not that the veteran's 
vision loss was due to carelessness, negligence, lack of 
proper skill, error in judgement, or a similar instance of 
fault on the part of VA.  The examiner noted that posterior 
capsular rupture was the most common complication resulting 
from cataract extractions by phacoemulsification.  He 
observed that complications during surgery were even more 
common with a pre-existing diagnosis of pseudoexfoliation.  
The examiner concluded that the veteran experienced a 
reasonably foreseeable complication of treatment.  

The veteran has expressed his belief that he suffered 
additional right eye problems as a result of 
surgery/treatment received for his right eye; the VA 
examiner's opinion supports this assertion.  The examiner 
also concluded, however, that the veteran's vision loss was 
not as likely as not due to carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA.  The examiner essentially concluded 
that the surgery complications were not an unforeseeable 
event, by noting that the veteran's complications were among 
the most common risks of his surgery.

The VA examiner's opinion is the only competent opinion 
regarding the relationship between the VA surgery/treatment 
and the claimed disability.  This opinion is against the 
claim for compensation for a right eye disability/blindness.

A remaining question is whether the veteran gave informed 
consent for the surgery.  While he contends that he was never 
informed of the risk of blindness or loss of vision, the 
December 18, 2001 note shows that he was informed of these 
risks.  The February 22, 2002 note shows that he was informed 
that the surgery involved risks that were far graver than 
blindness, but chose to proceed.  The Board finds the 
treatment notes to be more probative, than assertions made in 
the substantive appeal years after the events in question.  

There is no competent evidence that the proximate cause of 
any part of the veteran's current right eye disorder was 
negligence or other fault on VA's part, the most probative 
evidence is against a finding that any part of the disorder 
was an event which was not reasonably foreseeable.

Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).






						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disability/blindness as a result of 
surgery/treatment received at a VAMC is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


